 


 HCON 337 ENR: Honoring Seeds of Peace for its 15th anniversary as an organization promoting understanding, reconciliation, acceptance, coexistence, and peace in the Middle East, South Asia, and other regions of conflict.
U.S. House of Representatives
2008-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Tenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. CON. RES. 337 
 
 
June 18, 2008 
Agreed to 
 
CONCURRENT RESOLUTION 
Honoring Seeds of Peace for its 15th anniversary as an organization promoting understanding, reconciliation, acceptance, coexistence, and peace in the Middle East, South Asia, and other regions of conflict. 
 
 
Whereas Seeds of Peace, founded by the late John Wallach, is a program that brings together young people and educators from regions of conflict to study and learn about coexistence and conflict resolution;  Whereas these young people study and learn primarily at an international conflict resolution summer camp operated by Seeds of Peace in Otisfield, Maine, and also through its regional programs such as the facilitation training course in the Middle East, the homestay programs in South Asia, and international regional conferences;  
Whereas the first international conflict resolution camp welcomed Israeli, Palestinian, Jordanian, and Egyptian youths in the summer of 1993, and has since expanded to involve youths from other regions of conflict, including from Greece, Turkey and divided Cyprus, the Balkans, India, Pakistan, and Afghanistan;  Whereas Seeds of Peace utilizes the summer camp to initiate dialogue between the youths of the United States and the youths from various conflict regions to dispel hatred and create religious and cultural understanding;  
Whereas Seeds of Peace regional programs have trained hundreds of educators to teach peaceful conflict resolutions techniques in their classrooms, positively influencing thousands of students;  Whereas Seeds of Peace works to dispel fear, mistrust, and prejudice, which among others are root causes of violence and conflict, and to build a new generation of leaders who are committed to achieving peace;  
Whereas Seeds of Peace reveals the human face of those whom youth may have been taught to hate, by engaging campers in both guided coexistence sessions and ordinary summer camp activities such as living together in cabins, sharing meals, canoeing, swimming, playing sports, and creative exploration through the arts and computers;  Whereas long-term peace between Arabs and Israelis, Indians and Pakistanis, and Afghans and Pakistanis can only be achieved with the emergence of a new generation of leaders who will choose dialogue, friendship, and openness over violence and hatred;  
Whereas Seeds of Peace provides year-round opportunities via regional programming and innovative technology to enable former participants to build on the relationships forged at camp, so that the learning processes begun at camp may continue subsequently in the participants’ home countries;  Whereas youth graduates of the camp, known as Seeds, currently number over 4,000, with an additional 567 adult delegation leaders also having completed Seeds of Peace training;  
Whereas this graduate network receives continued support from Seeds of Peace in promoting professional cooperation;  Whereas Seeds of Peace is strongly supported by participating governments and many world leaders; and  
Whereas continued partial Federal funding for Seeds of Peace demonstrates its recognized importance in promoting peaceful resolution of conflicts as a primary goal of United States policy: Now, therefore, be it   That Congress— 
(1)reaffirms that youth should be involved in long-term, visionary solutions to violent conflicts;  (2)honors the accomplishments of Seeds of Peace in its 15 years of promoting understanding, reconciliation, acceptance, coexistence, and peace among youth from the Middle East and other regions of conflict around the world; and  
(3)views Seeds of Peace as a highly creative and successful effort to achieve reconciliation among peoples from areas of conflict, which inspires great hope that nations in conflict ultimately can learn to live together in peace, cooperation, and security.   Clerk of the House of Representatives.Secretary of the Senate. 